Citation Nr: 0212492	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  98-12 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain with secondary paravertebral 
fibromyositis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran served on active duty from September 1979 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision which denied an increase in 
a 20 percent rating for service-connected lumbosacral strain 
with secondary paravertebral fibromyositis.  In an April 2000 
decision, the Board denied the claim.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By a September 2000 motion, the VA Secretary 
requested that the Court vacate the Board's decision and 
remand the case for further action.  This motion was granted 
by a January 2001 Court order. The case was then returned to 
the Board, and in July 2001 the veteran's representative 
submitted additional written argument.  

The Board remanded the case in August 2001 for further 
development, to include a current medical examination.  The 
case has returned for appellate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's lumbosacral strain with secondary 
paravertebral fibromyositis is manifested by a severe 
limitation of motion of the lumbosacral spine with objective 
evidence of pain and muscle spasms.


CONCLUSION OF LAW

The schedular criteria for a rating of 40 percent for 
lumbosacral strain with secondary paravertebral fibromyositis 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning his claim of 
lumbosacral strain with secondary paravertebral 
fibromyositis.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the July 1998 
statement of the case and supplemental statements of the case 
sent to the veteran notified him of the evidence required to 
grant his claim and of the information and evidence needed to 
substantiate them.  The Board also informed the veteran of 
this in the August 2001 Remand.  Thus, the notification 
requirements of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in a letter dated in 
February 2002 and in the March 2002 supplemental statement of 
the case, which were sent to the veteran's address of record, 
and notified the veteran of the type of evidence necessary to 
substantiate his claim.  It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.

With respect to VA's duty to assist the appellant, that duty 
includes, when appropriate, a thorough and contemporaneous 
examination of the claimant.  In addition, where the evidence 
of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2001).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the appellant appropriate VA examinations on 
several occasions, most recently in February 2002.  There is 
no objective evidence indicating that there has been a 
material change in the severity of his lumbosacral strain 
with secondary paravertebral fibromyositis since he was last 
examined.  There are no records suggesting an increase in 
disability has occurred as compared to the last VA 
examination findings.  He has not made any specific 
statements about how this disorder is worse than what was 
reported when VA last examined him.  All medical records 
referenced by the appellant have either been obtained or are 
not available.  There is no indication that relevant (i.e., 
pertaining to recent treatment for his low back disorder) 
records exist that have not been obtained.  The veteran's 
representative wrote on page two of the September 2002 
Appellant's Brief that the instant appeal was "fully 
developed" and "ready for final Board adjudicatory action."  
The Board concludes there is sufficient evidence to fairly 
rate the service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.


II.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned, if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. 4.2, 4.6 (2001).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The schedular criteria for lumbosacral strain call for a 20 
percent disability rating for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent disability rating for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a 
Diagnostic Code 5295 (2001).

Myositis is rated based on limitation of motion of affected 
parts, as arthritis, degenerative. 38 C.F.R. 4.71a Diagnostic 
Code 5021 (2001).

A 20 percent disability rating is warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
disability rating is warranted for severe limitation of 
motion of the lumbar spine. 38 C.F.R. 4.71a Diagnostic Code 
5292 (2001).

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a, 
Diagnostic Code 5010 (2001).  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. 4.71, 
Diagnostic Code 5003 (2001).

Terms such as "moderate", and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence. 38 C.F.R. 
4.6 (2001).

Under 38 C.F.R. 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 4.59, 
painful motion is an important factor of disability from 
arthritis [and] actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.

The appellant was granted entitlement to service connection 
for lumbar strain with secondary paravertebral fibromyositis, 
evaluated as 10 percent disabling in a June 1993 VARO rating 
decision, and was granted entitlement to an increased rating 
from 10 to 20 percent disabling in an August 1995 rating 
decision.

VA treatment records report that the appellant was followed 
for complaints of chronic back pain.  A September 1994 x-ray 
revealed straightening of the lumbar curvature of his spine, 
suggestive of regional muscle spasms.  Vertebral body 
alignment and intervertebral spaces were well preserved.  
Sacroiliac joints were normal.  In June 1995, he was referred 
to rule out lumbar radiculopathy.  An electromyographic 
examination revealed minimal irritability at the left 
quadriceps, but was otherwise normal.  The appellant was 
again seen in September 1995 for complaints of back pain, 
specifically on the left side, and was referred for a 
neurological consult in November 1995, which revealed a 
moderate diffusely bulging disc at L5-S1.

A VA examination of the spine was conducted in May 1997.  The 
appellant reported low back pain with radiation to all back 
areas, the left buttock, and the left posterior leg, 
associated with muscle spasm.  He reported numbness of both 
thighs and "electricity" in his lower back.  He indicated 
that he was to start physical therapy in July.  He claimed 
that he had acute low back pain attacks every 3 months for 
which he was treated with 4 or 5 days rest and medications.  
It was noted that a November 1995 Magnetic Resonance Imaging 
(MRI) of his lumbar spine had found an L5-S1 desiccated and 
moderately diffuse bulging disc with an associated right 
paracentral herniation abutting the proximal right S1 root.  
The appellant indicated that pain worsened upon lifting 
objects or bending forward, but alleviated with medications, 
rest and hot pads.

The examiner observed no postural abnormalities or fixed 
deformities of the appellant's back.  There was evidence of 
moderate lumbosacral paravertebral muscle spasm.  The 
appellant had forward flexion to 25 degrees; backward 
extension and left lateral flexion to 10 degrees; right 
lateral flexion to 30 degrees; and rotation to the left and 
right to 35 degrees.  There was exquisite pain objectively on 
all movements of the lumbar spine.  There was no muscle 
atrophy of the lower extremities.  The appellant had a normal 
gait cycle.  He had a positive straight leg raising and 
Lasegue sign on the left leg.  He had diminished pinprick and 
smooth sensation on the left L4-L5-S1 dermatomes of the left 
leg.  He could walk on the tip of his toes and on his heels 
without problems.  The examiner diagnosed lumbar strain with 
secondary paravertebral fibromyositis; left L4 lumbar 
radiculopathy by electromyography (EMG) done in September 
1995; right L5-S1 herniated nucleus pulposus abutting the S1 
rib by MRI; and clinical left L4-L5-S1 lumbar radiculopathy.

An addendum to the examination report was submitted in June 
1997.  The examiner reported that the herniated nucleus 
pulposus by MRI and the radiculopathy were not related to the 
appellant's service-connected lumbar strain with myositis, 
but were a disease entity independent of his service-
connected back condition.  The subjective finding related to 
his service-connected back condition was localized low back 
pain only, and the objective finding was of muscle spasms 
only.  The rest of the subjective and objective findings 
described on examination were related to his nonservice-
connected herniated nucleus pulposus with radiculopathy.

VARO confirmed and continued the appellant's 20 percent 
disability evaluation for his service-connected back 
disability in a September 1997 rating decision.

Additional VA treatment records reported that the appellant 
complained of back pain in May 1997 with numbness in his left 
leg.  The examiner assessed chronic low back pain with 
symptoms of sacroiliitis mainly on the left side.  The 
examiner noted the he was not sure how much the appellant's 
herniated disc was contributing to his clinical picture, but 
would treat him conservatively with a home exercise program, 
NSAID's and a hot pad.  Injection would be considered if 
there was no improvement.  The appellant received back 
flexion exercises in July 1997, which were reported to be of 
benefit in September 1997.  In October 1997, the appellant 
reported that he felt fine and denied any acute exacerbation 
of pain.  There was muscle tenderness present on the left at 
S1.  Sciatica was noted.  The appellant had full active range 
of motion despite pain.  He was not taking any medication, 
and continuation of home exercises was recommended.  
Medication for pain associated with discogenic disease was 
provided in May 1998.

According to a February 2002 VA orthopedic examination 
report, the veteran's low back had flexion to 12 degrees 
before the pain started.  The examiner measured that, with 
pain, the veteran had flexion to 36 degrees.  He had 
extension to 8 degrees, lateral bending to the right to 18 
degrees, lateral bending to the left to 20 degrees.  The 
veteran had tenderness to palpation, spasms at L4-5 and S1 of 
the paravertebral muscles bilaterally.  There was no atrophy 
of the lower extremities.  Manual muscle strength was 5/5, 
L1-S1 except the left tibial anterior, peroneus brevis and 
extensor hallucis longus.  The examiner noted that the 
veteran had manual muscle strength of 2.5/5 for these 
muscles.  Based on a review of the medical history, the VA 
examiner noted that the veteran's June 1994 lumbar computed 
tomography (CT) scan was normal.  The examiner diagnosed 
lumbar strain with secondary paravertebral myositis; left L4 
radiculopathy by EMG at the VA hospital in September 1995; 
right L5-S1 herniated nucleus pulposus abutting the S1 nerve 
root by MRI in November 1995; and clinical left L4, L5, S1 
radiculopathy.  The examiner elaborated that the veteran had 
low back pain, which was stable since the last examination.  
The spasms and low back pain were attributed to the veteran's 
lumbosacral strain, but not exclusively since the spasms and 
pain were also caused by the herniated nucleus pulposus or 
bulging disc.  The examiner opined that he was not able to 
assess the extent of relative functional loss due to pain on 
use or during flare-ups.  There were signs and symptoms, 
which have to do with radiation pain down to the lower 
extremity.  Lancinating pain had to do with herniated disc 
and clinical radiculopathy.  The first objective appearance 
of bulging disc was shown in November 1995 where the veteran 
had a lumbar MRI done.  

III.  Analysis

When it is not possible to separate the effects of the 
service-connected condition from the non-service-connected 
condition, VA regulations at 38 C.F.R. § 3.102 require that 
reasonable doubt on such issue be resolved in the veteran's 
favor, and thus, that such signs and symptoms must be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 at 182 (1998).  In this 
case, the veteran experiences low back impairment as a result 
of his service-connected lumbosacral strain, with secondary 
paravertebral fibromyositis, and from nonservice-connected 
herniated disc of the lumbosacral spine.  While the evidence 
is conflicting, the February 2002 VA examination report 
suggests that it would be difficult to separate the effects 
of the service-connected lumbosacral strain from the non-
service-connected herniated disc of the lumbosacral spine.  

The Board finds that the most recent February 2002 VA 
examination; which reports complaints of pain and muscle 
spasms relieved with rest, a back brace and pain relief 
medication; and his most recent range of motion measurements 
of flexion to 12 degrees without pain and to 36 degrees with 
pain, reflects symptomatology that nearly approximates the 
criteria for a 40 percent disability evaluation under 
Diagnostic Code 5292.  38 C.F.R. 4.7, 4.71a Diagnostic Code 
5292 (2001).

Analysis of the veteran's symptoms under other diagnostic 
codes pertaining to spinal disorders cannot provide a higher 
evaluation for the veteran's lower back disorder.  For 
example, a higher rating is not provided under Diagnostic 
Code 5295.  Higher evaluations are provided under Diagnostic 
Codes 5286 and 5289 for ankylosis or under Diagnostic Code 
5293 for pronounced intervertebral disc syndrome.  With 
respect to Diagnostic Codes 5286 and 5289, ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  An evaluation in excess of 40 
percent for the veteran's disability is not warranted under 
Diagnostic Codes 5286 or 5289 because the veteran's service-
connected disability has not been shown to result in 
ankylosis.  The February 2002 report does not include a 
diagnosis of ankylosis of the lumbar spine. 

With respect to Diagnostic Code 5293, despite the veteran's 
contention, service connection has not been established for 
intervertebral disc syndrome; accordingly, the diagnostic 
code does not apply to this case.  Finally, because the 
rating standards for sacroiliac injury and weakness under 
Diagnostic Code 5294, are the same as for Diagnostic Code 
5295, this code provides no basis for a higher evaluation of 
the veteran's disability.

While the veteran contends that he experiences functional 
impairment due to his low back disorder, the Board notes that 
the DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston.  Given that 
severe limitation of motion is the maximum rating pursuant to 
Diagnostic Code 5292, the veteran is not service connected 
for intervertebral disc syndrome, and a higher evaluation 
requires ankylosis, the DeLuca standards do not apply in this 
case.  Hence, the Board finds that a rating in excess of 40 
percent is not warranted.

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 40 
percent, which essentially is comprised of the medical 
evidence previously discussed and the written statements 
submitted by the veteran.  Nevertheless, the Board finds that 
this favorable evidence is outweighed by the evidence 
discussed in the preceding paragraphs.  It is important to 
note that, as a lay person untrained in the fields of 
medicine and/or science, the veteran is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 
Veteran. App. 492, 494-95 (1992).  

The Board notes that new rating criteria for evaluating 
intervertebral disc syndrome are to become effective 
September 23, 2002.  However, as previously discussed, the 
intervertebral disc disease syndrome is not a part of the 
service-connected disability and the new provisions are not 
applicable.  See 67 Fed. Reg. 54345-54349 (August 22, 2002), 
to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Although the Board has carefully considered the veteran's 
contentions with respect to the low back disability, given 
the competent findings on examination, and the symptoms 
associated with the service-connected disability at issue, a 
rating in excess of 40 percent is not in order.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295.

IV.  Extra-schedular rating

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's lumbosacral strain with 
secondary paravertebral fibromyositis has resulted in 
frequent periods of hospitalization or an employment handicap 
greater than that contemplated by the schedular standards.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an extra-
schedular evaluation, is not warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 40 percent evaluation for lumbosacral 
strain with secondary paravertebral fibromyositis is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

